Citation Nr: 0829110	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  05-40 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder.
 
2.  Entitlement to service connection for a left wrist 
disorder with a ganglion cyst.

3.  Entitlement to service connection for chronic bronchitis.

4.  Entitlement to service connection for benign prostatic 
hypertrophy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from February 1983 to 
September 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

FINDINGS OF FACT

1.  The competent and probative medical evidence 
preponderates against a finding that the veteran's right 
wrist disorder is due to any incident or event in active 
service, and arthritis of the wrist is not shown to have been 
manifested either in service or within one year after 
separation from service.

2.  The competent and probative medical evidence 
preponderates against a finding that the veteran's left wrist 
disorder with a ganglion cyst is due to any incident or event 
in active service, and arthritis of the wrist is not shown to 
have been manifested either in service or within one year 
after separation from service.

3.  The competent and probative medical evidence 
preponderates against a finding that the veteran has a 
current diagnosis of chronic bronchitis.

4.  The competent and probative medical evidence 
preponderates against a finding  that the veteran has a 
current diagnosis of benign prostatic hypertrophy. 


CONCLUSIONS OF LAW

1.  A right wrist disorder was not incurred in or aggravated 
by active military service, nor may a right wrist disorder be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

2.  A left wrist disorder with a ganglion cyst was not 
incurred in or aggravated by active military service, nor may 
a left wrist disorder be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

3.  Chronic bronchitis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.

4.  Benign prostatic hypertrophy was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In October 2004 the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the December 2004 rating 
decision, October 2005 SOC, March 2006 SOC, and February 2007 
SSOC explained the basis for the RO's action, and the SOCs 
and SSOC provided him with additional 60-day periods to 
submit more evidence.  It appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran currently has service connection for 
postoperative left ankle instability, rated as 20 percent 
disabling; calcaneal spurs of the left foot, rated as 10 
percent disabling; right shoulder strain, rated as 10 percent 
disabling; lumbar and thoracic strain, rated as 10 percent 
disabling; right hip strain, rated as 10 percent disabling; 
hypertension, rated as 10 percent disabling; residuals, 
fracture of left second finger, rated at 0 percent 
(noncompensable); right knee strain, rated as noncompensable; 
left retinal nevus, rated as noncompensable; irritable bowel 
syndrome, rated as noncompensable; and erectile dysfunction, 
rated as noncompensable.  The combined service-connected 
disability rating is 60 percent.

A.  Right Wrist Disorder

The veteran's service treatment records (STRs) show that in 
February 2004 and June 2004 he complained of wrist pain.  
However, there is no documented treatment or diagnosis of a 
right wrist disorder in the STRs.

At the veteran's October 2004 VA examination he said that he 
had right wrist pain from administrative work which involved 
typing.  Aggravating factors included pushing and doing push-
ups, and relieving factors included stretching and over the 
counter pain medications.  The veteran said he does not use a 
wrist brace, and is careful with daily and work activities.  
On examination, he had radial deviation from 0 to 20 degrees 
without pain, and ulnar deviation from 0 to 45 degrees, also 
without pain.  On repetitive movement he had dorsiflexion 
from 0 to 70 degrees without pain, palmar flexion 0 to 80 
degrees, radial deviation 0 to 20 degrees, and ulnar 
deviation 0 to 45 degrees.  The veteran was not diagnosed 
with a right wrist disability, but the examiner noted that he 
had pain in the wrist.

The Board finds that there is no competent evidence of a 
current diagnosis of a right wrist disorder.  As discussed 
above, there is not any clinical evidence of a wrist 
disorder.  To the extent that the veteran complains of any 
wrist pain, pain itself is not a disability for VA purposes.  
A symptom alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability.  Without a pathology to which the 
complaints of wrist pain can be attributed, there is no basis 
to find a wrist disorder for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001) (pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted).

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
right wrist disorder, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  Left Wrist Disorder with a Ganglion Cyst

The veteran's STRs show that in August 2001 he complained of 
a lump in his left wrist.  He said that the lump was not 
painful but had gotten bigger in the last two days.  He was 
diagnosed with having a ganglion cyst.  The STRs also show 
that in February 2004 and June 2004 he complained of wrist 
pain.  However, there is no documented treatment or diagnosis 
of a right wrist disorder in the STRs.

At the veteran's October 2004 VA examination he said that he 
had left wrist pain from administrative work that involved 
typing.  He reported the same aggravating and relieving 
factors as with the right wrist.  In addition, on examination 
the ranges of motion for the left wrist were the same as for 
the right wrist.

The Board finds that there is no competent evidence of a 
current diagnosis of a left wrist disorder.  As discussed 
above, there is not any clinical evidence of a wrist 
disorder.  To the extent that the veteran complains of any 
wrist pain, pain itself is not a disability for VA purposes.  
A symptom alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability.  Without a pathology to which the 
complaints of wrist pain can be attributed, there is no basis 
to find a wrist disorder for which service connection may be 
granted.  Sanchez, supra.

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for left 
wrist disorder with a ganglion cyst, the benefit-of-the-doubt 
doctrine is inapplicable and the claim must be denied. 

C.  Chronic Bronchitis

The veteran's STRs show that August 1996, July 1997, and May 
1999 chest X-rays were normal.  It was noted in February 1999 
that the veteran had had a few visits to sick call for 
bronchitis and for cold and flu symptoms.  However, the STRs 
do not show a diagnosis of chronic bronchitis.

At the veteran's October 2004 VA examination, his lungs were 
clear to auscultation and percussion.  He denied having any 
problems related to chronic bronchitis, and there are no 
post-service treatment records associated with the claims 
file referable to bronchitis.

The post-service VA examination and treatment records do not 
show that the veteran has had chronic bronchitis since his 
active service.  The Board recognizes that the Court of 
Appeals for Veterans Claims has held that the presence of a 
chronic disability at any time during the claim process can 
justify a grant of service connection, even where the most 
recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  However, where, as here, the overall 
evidence of record fails to support a diagnosis during the 
claims process, that holding is not applicable.  Therefore, 
the claim must be denied.  See also Hickson, supra.
 
Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
chronic bronchitis, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied. 

D.  Benign Prostatic Hypertrophy

The veteran's STRs show that in February 2002 he was found to 
have a normal prostate upon examination.  On a February 2004 
medical history form he wrote that he had noticed dribbling 
after urination in the summer or fall of 2003. 

At the veteran's October 2004 VA examination he reported 
having a burning sensation after ejaculation.  The examiner 
opined that there was insufficient evidence to warrant the 
diagnosis of benign prostatic hypertrophy.  

In December 2005 the veteran wrote that in the fall of 2002 a 
doctor had told him that an enlarged prostate could be 
causing burning after ejaculation and dribbling after 
urination.  However, there are not any records associated 
with the claims file that show a diagnosis of benign 
prostatic hypertrophy.  We recognize the sincerity of the 
arguments advanced by the veteran that he has benign 
prostatic hypertrophy that is service connected.  However, 
the resolution of issues that involve medical knowledge, such 
as the diagnosis of a disability and the determination of 
medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  However, benign 
prostatic hypertrophy requires specialized training for a 
determination as to diagnosis and causation, and is therefore 
not susceptible of lay opinions on etiology.  In addition, 
the overall evidence of record fails to support a diagnosis 
during the claims process.  Therefore, the claim must be 
denied.  See also Hickson, supra.

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
benign prostatic hypertrophy, the benefit-of-the-doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for a right wrist disorder 
is denied.

Entitlement to service connection for a left wrist disorder 
with a ganglion cyst is denied.

Entitlement to service connection for chronic bronchitis is 
denied.

Entitlement to service connection for benign prostatic 
hypertrophy is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


